Citation Nr: 1237037	
Decision Date: 10/25/12    Archive Date: 11/08/12

DOCKET NO.  07-09 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral foot disability, claimed as tinea pedis (Athlete's foot), on a direct basis, or as secondary to service-connected diabetes mellitus. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral carpal tunnel syndrome. 

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a respiratory disability (also claimed as asthma), to include as secondary to Agent Orange exposure. 

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure or the Veteran's service-connected diabetes mellitus. 

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, hypertension, or medication for the service-connected residuals of a shrapnel wound to the right buttock. 

6.  Entitlement to service connection for bilateral hearing loss. 

7.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected residuals of a shrapnel wound to the right buttock. 

8.  Entitlement to service connection for a right hip disorder, to include as secondary to the service-connected residuals of a shrapnel wound to the right buttock.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran had verified active service from March 1967 to December 1968, a portion of which represented service in the Republic of Vietnam, as well as additional service in the United States Army National Guard and United States Army Reserves. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2004 and November 2007 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  These matters were remanded by the Board in January 2010 for further development.  

The Board also remanded the issue of whether new and material evidence was received to reopen a service connection claim for chronic headaches.  The RO issued an October 2011 rating decision in which it granted service connection.  As this constitutes a complete grant of the claim, the issue in controversy has been resolved and the matter is no longer on appeal before the Board.  

The Veteran presented testimony at a Board hearing in May 2009.  A transcript of the hearing is associated with the Veteran's claims folder. 

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a foot disability, carpal tunnel syndrome, hypertension, hearing loss, a respiratory disability (to include asthma), a low back disability, a right hip disability, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2004, the RO denied the Veteran's claim for service connection for athlete's foot.  The Veteran failed to file a timely notice of disagreement.  

2.  Evidence received since the October 2004 decision is neither cumulative nor redundant of the evidence of record at the time of the October 2004 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for athlete's foot.

3.  In October 2004, the RO denied the Veteran's claim for service connection for carpal tunnel syndrome.  The Veteran failed to file a timely notice of disagreement.  

4.  Evidence received since the October 2004 decision is neither cumulative nor redundant of the evidence of record at the time of the October 2004 denial; and it, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for carpal tunnel syndrome.

5.  In October 2004, the RO denied the Veteran's claim for service connection for asthma.  The Veteran failed to file a timely notice of disagreement.  

6.  Certain evidence received since the October 2004 decision is neither cumulative nor redundant of the evidence of record at the time of the October 2004 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for asthma.

7.  In October 2004, the RO denied the Veteran's claim for service connection for hypertension.  The Veteran failed to file a timely notice of disagreement.  

8.  Certain evidence received since the October 2004 decision is neither cumulative nor redundant of the evidence of record at the time of the October 2004 denial and, by itself or in conjunction with the evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim of service connection for hypertension.




CONCLUSIONS OF LAW

1.  The October 2004 RO rating decision, which denied the Veteran's claim for service connection for athlete's foot is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the October 2004 RO rating decision is new and material; accordingly, the claim for service connection for a bilateral foot disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  The October 2004 RO rating decision, which denied the Veteran's claim for service connection for carpal tunnel syndrome is final.  38 U.S.C.A. § 7105 (West 2002).

4.  Evidence received since the October 2004 RO rating decision is new and material; accordingly, the claim for service connection for bilateral carpal tunnel syndrome is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

5.  The October 2004 RO rating decision, which denied the Veteran's claim for service connection for asthma is final.  38 U.S.C.A. § 7105 (West 2002).

6.  Evidence received since the October 2004 RO rating decision is new and material; accordingly, the claim for service connection for a respiratory disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

7.  The October 2004 RO rating decision, which denied the Veteran's claim for service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002).

8.  Evidence received since the October 2004 RO rating decision is new and material; accordingly, the claim for service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

However, given that the Board below finds that new and material evidence has been received to reopen the matters of service connection for a bilateral foot disorder, carpal tunnel syndrome, a respiratory disorder, and hypertension, the Board is granting the issues in controversy to this extent and remanded the matters for additional development.  As such, a detailed explanation of whether or not VA has complied with the VCAA mandates is not needed at this time.  The Veteran is not prejudiced by the Board's decision.  

New and Material Evidence

The Board notes that despite any determination made by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

Following notification of an initial review and adverse determination by the Regional Office (RO), a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  Following receipt of a notice of a timely disagreement, the RO is to issue a statement of the case.  38 C.F.R. § 19.26.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302(b).  Otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is performed.  The first step of which is a determination of whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which define "new and material evidence") provides as follows:   

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011)

Second, if VA determines that the evidence is new and material, the VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held that to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally denied on any basis. Additionally, evidence considered to be new and material sufficient to reopen a claim should be evidence that tends to prove the merits of the claim that was the specified basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held that for new and material evidence purposes only, new evidence is presumed to be credible.  The only exception would be where evidence presented is either (1) beyond the competence of the individual making the assertion or (2) inherently incredible.  
 
If new and material evidence has been received with respect to a claim that has become final, then the claim is reopened and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Veteran's claims for service connection for a bilateral foot disability, bilateral carpal tunnel syndrome, asthma, and hypertension were denied by way of an October 2004 RO decision.  The Veteran failed to file a timely notice of disagreement.  Consequently, the October 2004 rating decision became final.  

It is difficult to determine precisely what evidence was on record at the time of the October 2004 denial.  Some of the service treatment records in Volume 1 of the claims file are dated during the Veteran's period of active duty service (March 1967 to December 1968); however, none of these records are listed as evidence in the October 2004 rating decision.  Additionally, though the RO decided 18 claims in the rating decision, no service treatment records from the Veteran's active duty service are discussed.  

Foot disability

In its October 2004 rating decision, the RO stated, "There is no evidence of a link between this condition and your reserve duty status.  Therefore, service connection cannot be granted."  

Evidence received since the October 2004 denial includes testimony from the Veteran that he had only one pair of boots while in Vietnam, and that they would frequently be wet as a result of monsoons, walking through rice patties, etc.  Additional evidence includes testimony that his podiatrist has told him that his diabetes mellitus aggravates his foot disability.  

The Board recognizes that separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Velez v. Shinseki, 23 Vet. App. 199, 206 (2009).

In this case, new and material evidence is found in the fact that the Veteran was not service connected for diabetes mellitus at the time of the October 2004 rating decision.  Consequently, the RO did not consider this theory of secondary service connection.  Moreover, the Veteran's testimony that his podiatrist has informed him that diabetes mellitus aggravates his foot disability is presumed to be credible (for sake of determining new and material evidence only).  This constitutes an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   



Carpal tunnel syndrome

The only evidence cited in the October 2004 rating decision pertaining to carpal tunnel syndrome is a November 15, 2002 note that states: "consider for CT release."  The RO denied the claim because it found that there was no evidence of a link between the Veteran's carpal tunnel syndrome and his reserve duty status.    

Evidence received since the October 2004 rating decision includes the Veteran's testimony that he did teletype while he was in Vietnam and that he was diagnosed with carpal tunnel syndrome approximately 10-12 years prior to his May 2009 Board hearing.  Additional evidence includes treatment records that show a diagnosis of carpal tunnel syndrome secondary to trauma to the wrists.  Finally, the Veteran submitted a December 2011 correspondence from Dr. L.S. in which she states that bilateral carpal tunnel syndrome "could have been caused by [the Veteran's] involvement in the military."  

This evidence is new in that it is not duplicative of the evidence considered by the RO in its October 2004 rating decision.  Moreover, it is material in that it addresses the basis for the prior denial.  This evidence of a possible nexus relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for entitlement to service connection is reopened.   

Asthma 

In its October 2004 rating decision, the RO cited December 1984 and February 1993 treatment reports from Dr. M.R. that reflect that the Veteran was without major medical problems and without any active pulmonary disease.  The RO also cited a February 1993 Pulmonary Function Test indicating very mild obstructive abnormality.  Finally, the RO cited a May 2004 physical profile that listed asthma as one of the Veteran's problems.  The RO denied the claim because there was no evidence of a link between the Veteran's asthma and his reserve duty status.

Evidence not considered by the RO at the time of the October 2004 rating decision includes service treatment records that reflect that the Veteran had an extensive history of upper respiratory problems.  He was treated for an upper respiratory infection in June 1967.  A September 1967 report reflects that the Veteran had a 4 month history of coughs.  X-rays taken at that time were clear.  In October 1967, the examiner's impression was that the Veteran had allergic rhinitis and that his cough was possibly allergy related.  X-rays taken in November 1967 were negative.  The Veteran completed a Report of Medical History upon separation from active duty service (December 1968).  He denied having asthma; but he reported that he had chronic colds, sinusitis, shortness of breath, pain or pressure in his chest, and chronic cough.  In subsequent Reports of Medical History, the Veteran consistently reported a chronic cough; but consistently denied asthma until July 1992. 

An October 1994 treatment report reflects a diagnosis of chronic obstructive pulmonary disease (COPD).  An April 1995 treatment report included an impression of "cough equivalent asthma, [rule out] secondary to Agent Orange exposure."  A May 1995 treatment report reflects that the Veteran sought treatment for a cough that was probably asthma.  A July 1995 treatment report includes an impression of asthma, cough equivalent.  

This evidence is new in that it is not duplicative of the evidence considered by the RO in its October 2004 rating decision.  Moreover, it is material in that it reflects upper respiratory symptoms (namely coughing) dating back to the Veteran's active duty service.  Additionally, post active duty service records have indicated that the cough, COPD, allergic rhinitis, and asthma are related.  This evidence of a possible nexus relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for entitlement to service connection is reopened.   



Hypertension

The only evidence cited in the RO's October 2004 rating decision was an October 1985 treatment report from Dr. M.R., and a November 2000 treatment report from Westside VA Medical Center that reflects that the Veteran's hypertension was under good control.  The RO denied the claim because it found no evidence that the Veteran's hypertension was incurred in, or the result of his reserve duty.  

The Board notes that the Veteran has since made the contention that his hypertension may be secondary to either diabetes mellitus or Agent Orange exposure.  At the time of the October 2004 rating decision, the Veteran was not service connected for diabetes mellitus; and the RO did not address the question of whether the Veteran's hypertension was due to Agent Orange exposure.     

In this case, new and material evidence is found in the fact that the Veteran was not service connected for diabetes mellitus at the time of the October 2004 rating decision.  Consequently, the RO did not consider the theory of secondary service connection.  The Veteran's service connection for diabetes mellitus constitutes an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received to reopen the claim, the claim for entitlement to service connection is reopened.   


ORDER

New and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral foot disability, claimed as tinea pedis (Athlete's foot).  The claim is reopened.  To this extent only, the appeal is granted.   

New and material evidence has been received to reopen a claim for entitlement to service connection for bilateral carpal tunnel syndrome.  The claim is reopened.  To this extent only, the appeal is granted.   

New and material evidence has been received to reopen a claim for entitlement to service connection for a respiratory disability, to include asthma.  The claim is reopened.  To this extent only, the appeal is granted.   

New and material evidence has been received to reopen a claim for entitlement to service connection for hypertension.  The claim is reopened.  To this extent only, the appeal is granted.   


REMAND

Bilateral foot disability and hypertension

The Board remanded these claims with instructions to the RO to schedule the Veteran for VA examinations so that the appropriate VA examiner could render opinions regarding the etiology of the disabilities.

With regards to the examination of the Veteran's feet, the examiner was supposed to specifically comment as to whether the Veteran's skin disorder to the feet is as likely as not proximally due to, the result of, or aggravated by the Veteran's service-connected diabetes mellitus.  Moreover, the Board noted that a complete rationale must be provided for any opinion offered.  The Veteran underwent a VA examination in May 2010; and the Veteran was diagnosed with chronic nail dystrophy.  The examiner stated that the likelihood of the condition being related to service connected diabetes mellitus is less than 50%.  The Board notes that the examiner did not render an opinion on the issue of whether the disability has been aggravated by diabetes mellitus. Moreover, the examiner failed to provide any rationale to support the opinion.  

With regards to the issue of service connection for hypertension, the Board finds that the Veteran was not provided any examination at all.

Unfortunately, for the foregoing reasons, these issues must be remanded again in order to insure compliance with the January 2010 Remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (where remand orders of the Board or the Court are not complied with, the Board itself errs in failing to insure compliance).

Carpal tunnel syndrome

As noted above, the Veteran submitted a December 2011 correspondence from Dr. L.S. in which she states that bilateral carpal tunnel syndrome "could have been caused by [the Veteran's] involvement in the military."  While this opinion is sufficient to reopen the Veteran's claim; it is insufficient to grant the claim.  The Board is not permitted to rely on a speculative nexus opinion to grant benefits.  See 38 C.F.R. § 3.102 (distinguishing reasonable doubt from pure speculation or remote possibility);  Slater v. Principi, 4 Vet. App. 43, 44 (1993) (upholding Board's rejection of a medical nexus opinion that was based on speculation).  

Consequently, the Board finds that a VA examination is warranted for the purpose of determining the nature, extent, and etiology of the Veteran's carpal tunnel syndrome.  

The examiner should review the claims file, particularly the service treatment records, and render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that carpal tunnel syndrome began during or is causally related to service.   

Respiratory disability, to include asthma

As noted above, the Veteran's active duty service treatment records reflect numerous upper respiratory complaints, including coughing, an upper respiratory infection, and allergic rhinitis.  Post service treatment records include a diagnosis of COPD and asthma, equivalent to cough.  The Board finds that a VA examination is warranted to determine if the Veteran suffers from a current respiratory disability (to include asthma) that began during or is causally linked to active duty service or time spent in the Army Reserves.  

The examiner should review the claims file, particularly the service treatment records, and render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current respiratory disability began during or is causally related to service.   

Erectile dysfunction

The Veteran has claimed that his erectile dysfunction may be secondary to: (1) medicine he takes for his service connected shrapnel injury, (2) hypertension, or (3) service connected diabetes mellitus.  The Board remanded the claim in January 2010 so that the Veteran could undergo an examination.  The Board only requested a medical opinion that addressed (1) and (2).  The RO complied with the Board's instructions; as did the May 2010 VA examiner.  However, in rendering his opinion, the examiner stated that the Veteran has mild diabetes "which can be an etiology" of his erectile dysfunction.  The Board recognizes that the claims file contains an August 2007 examination report in which the examiner opined that erectile dysfunction is not related to diabetes, since the diabetes is borderline mild.  However, the May 2010 examiner's statement that diabetes can be an etiology re-opens the door to that possibility, especially when the August 2007 examiner's opinion was contingent on a borderline mild state of diabetes mellitus.  Additionally, the August 2007 examiner's opinion did not address the issue of whether the Veteran's erectile dysfunction has been aggravated by diabetes mellitus.      

Therefore, the Board finds that another VA examination is warranted for the purpose of determining the nature, extent, and etiology of the Veteran's erectile dysfunction.  The examiner should review the claims file, particularly the VA opinions rendered in August 2007 and May 2010, and render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's erectile dysfunction was caused or aggravated by: (1) medicine he takes for his service connected shrapnel injury, (2) hypertension, or (3) service connected diabetes mellitus.  
  



Hearing loss

The RO denied the Veteran's claim for service connection for hearing loss because the findings at the August 2007 audiologic examination were too inconsistent to determine the Veteran's current level of hearing loss.  

The Board notes that a July 2002 examination reflects left ear hearing loss as defined by 38 C.F.R. § 3.385.  Additionally, a May 2008 audiology report reflects that the Veteran has right ear hearing within normal limits from 250 Hz to 4000 Hz, with gently sloping mild hearing loss from 6000 Hz to 8000 Hz.  The report also reflects that the Veteran has left ear hearing within normal limits from 250 Hz to 2000 Hz, with steeply sloping to moderate sensorineural hearing loss at 3000 Hz and 4000 Hz, to a mild hearing loss at 6000 Hz, and back to a moderate hearing loss at 8000 Hz.  The report also reflects that the Veteran wears a hearing aid.  

The fact that the Veteran has hearing loss does not appear to be in dispute.  Additionally, the Board finds no evidence that the inconsistencies in the August 2007 were due to any fault on the part of the Veteran.  Consequently, the Board finds that another VA examination is warranted for the purpose of determining the nature, extent, and etiology of the Veteran's hearing loss.

The examiner should review the claims file and render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss began during or is causally related to service.   

Additionally, the Board notes that when the RO readjudicated this claim in its October 2011 supplemental statement of the case, it erroneously subjected the claim to a new and material evidence standard.  There has never been a final decision in regards to the issue of entitlement to service connection for hearing loss.  Consequently, the issue should be readjudicated on a de novo basis.


Right hip and low back disorders

The Board notes that the Veteran underwent a VA examination in May 2010; and that the examiner opined that the Veteran's right hip and low back disabilities were less likely than not due to his service connected residuals of a shell fragment wound to the right buttock.  The examination report and rationale were adequate at the time it was written.  However, the Veteran submitted a December 2011 correspondence from Dr. L.S. in which she states that the Veteran's right hip and low back disability "could have been caused by [the Veteran's] involvement in the military."  The Board recognizes that the opinion is somewhat speculative.  Nonetheless, it must be considered in evaluating the Veteran's claim.  Consequently, the Board finds that the May 2010 examiner should review the December 2011 correspondence and provide an addendum to his examination report that addresses the opinion of Dr. L.S.

If, and only if, the May 2010 examiner is not available, then the Veteran should be afforded a new examination for the purpose of determining the nature, extent, and etiology of the Veteran's right hip and low back disability.  The examiner's report should specifically discuss the December 2011 correspondence from Dr. L.S.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have treated her for him for any of his claimed disorders.  Thereafter, obtain all identified reports which are not currently of record and incorporate them into the Veteran's claims file or virtual VA folder.  If any identified reports cannot be obtained, provide notice to the Veteran and afford him an opportunity to submit such reports.

2.  The Veteran should be afforded VA examinations for the purpose of determining the nature, etiology and severity of the Veteran's foot disability, respiratory disability (to include asthma), hypertension, carpal tunnel syndrome, erectile dysfunction, and hearing loss.  The claims file must be made available to each examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) each disability is related to service.

With regards to the Veteran's foot disability, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the disability began during or is causally related to service, to include whether the disability was caused, or aggravated, by his service connected diabetes mellitus.

With regards to the Veteran's respiratory disability (to include asthma), the examiner should discuss the findings in the service treatment records, particularly the Veteran's chronic cough, upper respiratory infection, and allergic rhinitis.  The examiner should then opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current respiratory disability began during or is causally related to service, to include as due to presumed exposure to Agent Orange.   

With regards to the Veteran's hypertension, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the disability began during or is causally related to service, to include whether the disability was caused, or aggravated, by his service connected diabetes mellitus or to presumed exposure to Agent Orange.  

With regards to the Veteran's erectile dysfunction, the examiner should discuss the findings in the August 2007 and May 2010 VA examination reports; and the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the disability was caused, or aggravated, by (1) his service connected diabetes mellitus, (2) medications taken for his service connected shrapnel wound, and (3) hypertension.  

With regards to the Veteran's hearing loss and carpal tunnel syndrome, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss began during or is causally related to service.   

All of the aforementioned information and opinions, when obtained, should be made a part of the Veteran's claims folder.  Moreover, a complete rationale for each opinion must be provided.  

3.  With regard to the Veteran's right hip and low back disorders, the claims file should be sent to the May 2010 examiner, and he must review the December 2011 correspondence from Dr. L.S.  He should submit an addendum to his examination report that discusses the medical opinion of Dr. L.S.

If, and only if, the May 2010 examiner is not available, then the Veteran should be afforded a new examination for the purpose of determining the nature, extent, and etiology of the Veteran's right hip disability and low back disability.  The claims file must be made available to each examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the low back disability and/or right hip disability began during, or is causally related to service, to include whether the disabilities are causally related to the Veteran's service connected residuals of a shell fragment wound to the right buttock.  

The examiner's report should specifically discuss the December 2011 correspondence from Dr. L.S.; and a complete rationale for each opinion must be provided.  

4.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  These claims should all be reviewed on a de novo basis.  If the claims remain denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


